Citation Nr: 0621296	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for major depressive 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran had active service from September 1979 to August 
1981, from July to December 1984, and from February to March 
1991, as well as active duty for training from January to May 
1964; he was in the Illinois Army National Guard for over 24 
years.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  

Although the certified issue of entitlement to service 
connection for depression was originally denied in an August 
1999 unappealed rating decision as not well-grounded, the 
claim was subsequently considered and denied on a de novo 
basis, meaning as a "new" claim, in a June 2002 rating 
decision because of the changes to the adjudication process 
required by the Veterans Claims Assistance Act of 2000.  The 
veteran timely appealed.

The veteran raised a claim for entitlement to a total 
disability based on individual unemployability due to 
service-connected disability in a December 2003 statement.  
As this issue has not been adjudicated by the RO, it is 
referred to the RO for adjudication.  The issue of 
entitlement to service connection for post-traumatic stress 
disorder is raised by a May 2004 VA treatment report and is 
also referred to the RO for adjudication.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the claims file reveals that a VA examiner in 
February 2002 noted that the veteran was humiliated when he 
was trained for but not sent to the Persian Gulf and 
diagnosed both a depressive disorder and persecutory and 
narcissistic personality features.  The examiner concluded 
that the veteran experienced a significant narcissistic 
insult by not being sent to the Gulf and "appears to have 
never recovered from this loss of esteem, and he remains 
depressed, angry and quite cynical."  The Board finds, 
however, that it is unclear from the examiner's findings in 
February 2002 whether the veteran's diagnosed depressive 
disorder is causally related to service.    

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2005).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the etiology of a 
disability.  See 38 C.F.R. § 3.159(c)(4) (2005).  See also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).

Consequently, the Board finds that additional development is 
needed prior to Board adjudication.  Accordingly, this case 
is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The veteran must be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
a depressive disorder.  After obtaining 
any necessary authorization from the 
veteran for the release of any private 
medical records, the RO must obtain and 
associate with the file all records that 
are not currently on file.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran and 
his representative must then be given an 
opportunity to respond.  

3.  After the above have been completed, 
the RO must arrange for review of the 
veteran's claims files by the VA 
examiner who evaluated the veteran in 
February 2002.  This examiner must 
provide a written statement on whether 
the veteran currently has a depressive 
disorder that is causally related to his 
military service or whether the 
veteran's problems at the end of service 
referred to by the examiner were due to 
the veteran's narcissistic personality.  
The opinion must include supporting 
rationale and must be associated with 
the claims file.  The report prepared 
must be typed.

If the VA physician who provided the 
February 2002 opinion is unavailable, 
the RO must arrange for a new 
psychiatric examination to determine the 
current nature and etiology of any 
current psychiatric disability.  The 
claims folders must be made available 
and reviewed by the examiner in 
conjunction with the examination.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  This examiner must provide a 
written opinion on whether the veteran 
currently has a psychiatric disability 
that was caused or aggravated by 
service.  The examiner must provide a 
supporting rationale for any opinion, 
which must be associated with the claims 
file.  The report prepared must be 
typed. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all required 
developmental actions have been 
conducted and completed in full.  The RO 
must then readjudicate the veteran's 
claim of entitlement to service 
connection for a depressive disorder 
based on all of the evidence of record.  
If the issue continues to be denied, the 
RO must provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

